 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     SOSINA ASFAW, et al.,
11                                                         Case No.: 2:19-cv-01292-GMN-NJK
            Plaintiff(s),
12                                                                        ORDER
     v.
13                                                                    (Docket No. 23)
     WAL-MART STORES, INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendant Wal-Mart Stores, Inc.’s emergency motion to
17 compel Fed.R.Civ.P. 35 examination of Plaintiff and to extend discovery deadlines. Docket No.
18 23. The motion was filed on an emergency basis. See id. Insufficient justification has been
19 presented with respect to the request for emergency relief; therefore, the Court declines to give the
20 motion expedited treatment. Instead, the motion will be briefed pursuant to the Court’s schedule
21 for briefing discovery motions and decided in the ordinary course. See Docket No. 18. In the
22 event the Court grants Defendant relief, the Court will extend deadlines accordingly.
23         IT IS SO ORDERED.
24         Dated: January 7, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
